NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                           Electronically Filed
                                           Intermediate Court of Appeals
                                           CAAP-XX-XXXXXXX
                                           13-APR-2022
                                           07:57 AM
                        NO. CAAP-21-0000013Dkt. 57 OGMD


               IN THE INTERMEDIATE COURT OF APPEALS
                      OF THE STATE OF HAWAI#I


                TRINKA ZWEIG, Plaintiff-Appellee,
                                v.
               GREGORY BRAYMEN, Defendant-Appellant


      APPEAL FROM THE DISTRICT COURT OF THE SECOND CIRCUIT
                  (CIVIL NO. 2DRC-20-00001252)


              ORDER GRANTING MOTION TO DISMISS APPEAL
     (By:   Ginoza, Chief Judge, Wadsworth and Nakasone, JJ.)

          Upon consideration of Plaintiff-Appellee Trinka Zweig's
March 30, 2022 Motion to Dismiss Appeal (Motion), the papers in
support, Defendant-Appellant Gregory Braymen's April 7, 2022
Statement of No Opposition, and the record,
          IT IS HEREBY ORDERED that the Motion is granted and the
appeal is dismissed, due to mootness, pursuant to Hawai#i Rules
of Appellate Procedure Rule 42(b).
          DATED: Honolulu, Hawai#i, April 13, 2022.
                                   /s/ Lisa M. Ginoza
                                   Chief Judge

                                     /s/ Clyde J. Wadsworth
                                     Associate Judge

                                     /s/ Karen T. Nakasone
                                     Associate Judge